     Case: 4:19-cv-01875-SEP Doc. #: 62 Filed: 08/24/20 Page: 1 of 3 PageID #: 165




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOEL SCHWARTZ,                                     )
                                                   )
             Plaintiff/                            )
             Counterclaim Defendant,               )
                                                   )
        v.                                         )          Case No. 4:19-cv-01875 SEP
                                                   )
CINCINNATI LIFE INSURANCE CO.,                     )
                                                   )
             Defendant/Counterclaimant/            )
             Third Party Plaintiff,                )
                                                   )
        v.                                         )
                                                   )
KURT A. SCHMID,                                    )
(as Personal Representative of the                 )
Estate of Ricky Dean Cain),                        )
                                                   )
             Third Party Defendant.                )


                                      Memorandum and Order

      This matter is before the Court on Defendant/Counterclaimant/Third Party Plaintiff

Cincinnati Life Insurance Company’s (“Cincinnati Life”) Motion for Discharge and Dismissal

(Doc. [38]). For the reasons below, Cincinnati Life’s Motion is denied.

I.       Background

         Plaintiff Joel Schwartz (“Schwartz”) filed this breach of contract action in Missouri state

court on May 30, 2019. Schwartz asserted that he was the primary beneficiary of a life insurance

policy that Cincinnati Life issued on the life of Ricky Dean Cain. Cain died on or about

December 1, 2018. Cincinnati Life removed the action to this Court on July 2, 2019, asserting

that the Court had diversity jurisdiction pursuant to 28 U.S.C. §§ 1332 and 1441. Specifically,

Cincinnati Life asserted that Schwartz was a citizen of Missouri, Cincinnati Life was a citizen of

                                                  1
  Case: 4:19-cv-01875-SEP Doc. #: 62 Filed: 08/24/20 Page: 2 of 3 PageID #: 166




Ohio, and the amount in controversy exceeded the jurisdictional minimum because the insurance

policy in question provides benefits to the beneficiary in the amount of $200,000. Doc. [1].

       Thereafter, Kurt A. Schmid (“Schmid”), Personal Representative of the Estate of Ricky

Dean Cain (the “Estate”), sought and, on September 19, 2019, was denied leave to intervene in

this matter under Federal Rule of Civil Procedure 24. Schmid asserted that he had been

appointed as the personal representative of the Estate by the Probate Division of the Circuit

Court of the City of St. Louis, Missouri, and that the Estate, rather than Schwartz, was the

beneficiary of the subject insurance policy. The Court denied Schmid’s motion to intervene

because Schmid had not alleged any basis for the Court’s subject-matter jurisdiction. See Doc.

[22]. As the Court explained, no interpleader action had been filed at that time, and absent an

interpleader structure, Schwartz and Schmid’s shared Missouri citizenship would have destroyed

the Court’s diversity jurisdiction.

       On December 30, 2019, the Court granted Cincinnati Life leave to file a Counterclaim

and Third-Party Complaint in Interpleader (“Counterclaim”) under Federal Rule of Civil

Procedure 22. Doc. [31]. Cincinnati Life’s Counterclaim listed Schwartz and Schmid (as

Personal Representative of the Estate) as counterclaim and third-party defendants, respectively.

Doc. [32]. One month later, Cincinnati Life filed the instant Motion for Discharge and

Dismissal. Doc. [38]. To date, Schwartz and Schmid have not responded to Cincinnati Life’s

Complaint or its Motion, and their time for doing so has passed.

II.    Discussion

       Cincinnati Life moves to be dismissed from this action under the federal interpleader

statute, 28 U.S.C. § 1335. Doc. [39] at 2. That statute grants federal district courts jurisdiction

over interpleader claims whenever the amount in controversy exceeds $500, the interpleader-



                                                  2
    Case: 4:19-cv-01875-SEP Doc. #: 62 Filed: 08/24/20 Page: 3 of 3 PageID #: 167




plaintiff has deposited the contested funds in the court registry, and minimal diversity exists

between adverse claimants. 28 U.S.C. § 1335. Minimal diversity exists when there is “diversity

of citizenship between two or more claimants.” State Farm Fire & Cas. Co. v. Tashire, 386 U.S.

523, 530 (1967). “If these requirements are met, the court may dismiss the disinterested

stakeholder from the interpleader action, leaving the claimants to prosecute their conflicting

claims.” Prudential Ins. Co. of America v. Herzog, No. 4:16-CV-01306 (CEJ), 2017 WL

1477142, at *2 (E.D. Mo. Apr. 25, 2017).

        Cincinnati Life has not satisfied the requirements for dismissal under 28 U.S.C. § 1335.

Schwartz and Schmid are the only claimants to the insurance proceeds in this case, and they are

both Missouri residents. Doc. [22] at 4. Minimal diversity is therefore lacking, making

dismissal of Cincinnati Life impossible under 28 U.S.C. § 1335.1

        Accordingly,

        IT IS HEREBY ORDERED that Defendant Cincinnati Life Insurance Company’s

Motion for Discharge and Dismissal (Doc. [38]) is DENIED without prejudice.

Dated this   24th      Day of August, 2020.




                                                  SARAH E. PITLYK
                                                  UNITED STATES DISTRICT JUDGE




1
 Because the issue was not raised in the instant motion, the Court expresses no opinion as to
whether Cincinnati Life may seek dismissal under Federal Rule of Civil Procedure 22. See, e.g.,
Leimbach v. Allen, 976 F.2d 912, 916-17 (4th Cir. 1992); see also Federated Mut. Ins. Co. v.
Moody Station & Grocery, 821 F.3d 973, 976-77 (8th Cir. 2016).
                                                 3
